Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Read US20180082550 discloses in fig. 2 and ¶28 a dynamic wake up alarm that receives input data from ambient light 18. 
However, no prior art recites the combination of elements arranged in the manner as recited in claim 1 to include “method comprising, following activation of the alarm signal: monitoring a sensed light input at an optical sensor comprised by the electronic device; ceasing the alarm signal responsive to detecting occurrence of one or more cessation criteria, the one or more cessation criteria including at least: detecting that a light intensity or illuminance of the light input exceeds a first pre-determined threshold, and/or that an amount of light flux detected since the alarm signal activation exceeds a first predetermined threshold; and following said cessation of the alarm signal, monitoring the light input at the optical sensor and re-activating the alarm signal dependent upon occurrence of one or more reactivation criteria, the reactivation criteria including at least: detection of a fall in the intensity or illuminance of the light input below a second pre-determined threshold within a pre-defined time window following the alarm cessation” as recited in claim 1.
Therefore, claim 1 is allowed associated dependent claims. 
Independent claim 9, recites limitation analogous to claim 1, thus allowed with associated dependent claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJIAKO K NWUGO whose telephone number is (571)272-9755. The examiner can normally be reached M-F 6:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571 272 6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OJIAKO K NWUGO/Primary Examiner, Art Unit 2685